COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      FMC Technologies, Inc. v. Richard Murphy and Dril-Quip, Inc.

Appellate case number:    01-21-00455-CV

Trial court case number: 2020-63081

Trial court:              127th District Court of Harris County

       On December 16, 2021, this Court granted Appellant FMC Technologies, Inc.’s Motion
to Enforce Seal as to Portions of the Appellate Record. The order provided that the materials
granted sealing protection by the trial court would remain sealed in the appellate record during
the pendency of this appeal.
        On January 10, 2022, appellant and appellees, Richard Murphy and Dril-Quip, Inc., filed
a Joint Motion to Designate Sealed Portions of the Clerk’s Record, explaining that the Harris
County District Clerk neglected to redact or otherwise designate as sealed several potions of the
clerk’s record that are currently under seal pursuant to the trial court’s sealing orders. The
parties’ motion is granted.
       The Harris County District Clerk is ordered to redact or otherwise designate as sealed
the unredacted portions of the clerk’s record that are currently under seal, including the
following:
       •   Richard Murphy’s exhibits 5-7, 13, 16-17, 21, and 24-31 from the parties’ temporary
           injunction proceedings, CR 503-15, 527-38, 544-47, 596-658, 694-845, which the
           trial court sealed in its October 21, 2020 temporary sealing order; and
       •   Exhibit PX-71, CR 927-51, 971-95, which the trial court sealed in its December 17,
           2020 temporary sealing order.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually

Date: January 20, 2022